                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
MAIN STREET AMERICA           :
ASSURANCE COMPANY             :       Civil No. 3:18CV02073(JCH)
                              :
v.                            :
                              :
VINCENT SAVALLE and           :
LEE WINAKOR                   :       September 30, 2019
                              :
------------------------------x

                 RULING ON DEFENDANT WINAKOR’S
             MOTION FOR PROTECTIVE ORDER [Doc. #51]

    Pending before the Court is a motion by defendant Lee

Winakor (“Winakor”) seeking the entry of “a protective order

from the continued taking of his deposition by counsel or the

co-defendant, Vincent Savalle to the extent any such questions

exceed the scope of the notice of claim to the Plaintiff by the

Defendant, Vincent Savalle or the allegations set forth in the

complaint in an action entitled Lee Winakor vs. Vincent

Savalle[.]” Doc. #51 at 1 (sic). Alternatively, Winakor moves

for an order terminating his deposition pursuant to Rule

30(d)(3)(B). See id. Defendant Vincent Savalle (“Savalle”) has

filed a memorandum in opposition to Winakor’s motion. [Doc.

#55]. For the reasons stated below, the Court GRANTS, in part,

and DENIES, in part, Winakor’s Motion for a Protective Order

[Doc. #51]. The motion is GRANTED as to Winakor’s request for a

protective order, and DENIED as to Winakor’s request for an
                                  1
order terminating his deposition.

I.   Background

     Plaintiff Main Street America Assurance Company (“Main

Street”) brings this action seeking a declaration of its rights

and obligations under a “Businessowners Policy” issued to

Savalle. See generally Doc. #19, Amended Complaint.

Specifically, Main Street seeks a declaration that it is not

obligated to defend or pay the claims Winakor, Savalle’s co-

defendant here, brought against Savalle in state court. See

generally id. Winakor obtained a judgment in the state court

against defendant Savalle as a result of Savalle’s alleged

faulty workmanship at Winakor’s property. See id. at ¶5, ¶¶12-

16. That judgment is currently being appealed. See Doc. #27 at

6.

     Main Street asserts that Savalle failed to provide notice

of Winakor’s lawsuit, and that the claims asserted against

Savalle by Winakor in the underlying state court litigation are

not covered by the policy at issue. See id. at ¶¶17-19, ¶¶23-26,

¶¶31-35, ¶¶40-45. Savalle has filed a counterclaim against Main

Street alleging, inter alia, that his office manager telephoned

plaintiff’s agent, Marcus Insurance, “to advise it of the

Winakor lawsuit ... on July 22, 2015, at the defendant Savalle’s

direction[.]” Doc. #20 at 5. As stated in the parties’ Rule

26(f) report, Savalle contends that Main Street “breached its


                                2
duty to defend him, to his substantial cost, and that [Main

Street’s] breach bars it from the protection of the terms of the

policy[.]” Doc. #25 at 2-3.

      Winakor represents that he has been named as a defendant in

this lawsuit because “to the extent [Main Street] may have to

make a payment to Savalle, Winakor has an interest in the

outcome of the litigation.” Doc. #51 at 2.

II.   Discussion

      Counsel for Main Street deposed Winakor on August 26, 2019,

for approximately 1 hour and 45 minutes. See id. Winakor

represents that during his direct examination, counsel for Main

Street focused on “when Winakor gave notice to Savalle of the

claims, if he ever notified Savalle’s carrier of the claim and

what the nature of the claims were.” Id. The Court’s review of

Winakor’s deposition transcript generally confirms that

representation. See generally Doc. #51-2, August 26, 2019,

Deposition of Lee Winakor (hereinafter the “Winakor Tr.”).1

      Immediately after Main Street’s deposition of Winakor

concluded, counsel for Savalle began his cross-examination of

Winakor. See Doc. #51 at 3. Counsel for Winakor represents that


1 Hereinafter, the Court cites to the pages of the Winakor
deposition transcript itself and not the page number reflected
in the ECF header. However, where the Court cites a pleading or
other document filed in this case, all page numbers cited in
those documents are to the page number reflected in the ECF
header.


                                 3
at the outset of that cross-examination, he advised Savalle’s

attorney that “if he was going to try and re-litigate the

underlying action that [counsel] would advise his client not to

answer the questions and would terminate the exam and move for a

protective order.” Id. Although counsel for Savalle began the

cross-examination with questions “appropriate for the subject

matter of the litigation[,]” Winakor asserts that Savalle’s

attorney then “began asking questions which had no bearing on

the claims presented by this case and moreover were not even

remotely calculated to lead to admissible evidence.” Id. Winakor

asserts that Savalle “is attempting to re-litigate the

underlying cause of action” and “should not be allowed the

opportunity to correct what he now sees as the failing of his

original trial attorney.” Id. at 4. Winakor accordingly requests

that the Court terminate his deposition pursuant to Rule

30(d)(3), or enter a protective order “limiting the scope of the

deposition to questions related to notice and the allegations

contained in the original complaint but not facts or evidence

adduced at trial.” Id. at 4-5.

    Savalle generally responds that “Winakor’s narrow

construction of the scope of discovery is not warranted either

by an applicable rule, or by the course of discovery in this

case.” Doc. #55 at 1. Savalle also appears to assert that




                                 4
counsel for Winakor improperly terminated the deposition. See

Id. at 2-3.

    A.   Motion for Protective Order

    The Court first considers Winakor’s request for a

protective order.

         1.   Applicable Law

    Rule 26(b)(1) of the Federal Rules of Civil Procedure sets

forth the scope and limitations of permissible discovery:

    Parties may obtain discovery regarding any nonprivileged
    matter that is relevant to any party’s claim or defense
    and proportional to the needs of the case, considering
    the importance of the issues at stake in the action, the
    amount in controversy, the parties’ relative access to
    relevant information, the parties’ resources, the
    importance of the discovery in resolving the issues, and
    whether the burden or expense of the proposed discovery
    outweighs its likely benefit. Information within this
    scope of discovery need not be admissible in evidence to
    be discoverable.

Fed. R. Civ. P. 26(b)(1). “The party resisting discovery bears

the burden of showing why discovery should be denied.” Cole v.

Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn.

2009).

    Pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, “[t]he court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense, including ... forbidding

the disclosure or discovery[.]” Fed. R. Civ. P. 26(c)(1)(A).

“Where the discovery is relevant, the burden is upon the party



                                5
seeking non-disclosure or a protective order to show good

cause.” Dove v. Atl. Capital Corp., 963 F.2d 15, 19 (2d Cir.

1992). “Rule 26(c) confers broad discretion on the trial court

to decide when a protective order is appropriate and what degree

of protection is required.” Seattle Times Co. v. Rhinehart, 467

U.S. 20, 36 (1984)

         2.   Analysis

    Because both Winakor and Savalle focus their arguments on

what information is relevant to this declaratory judgment

action, the Court begins its discussion there.

    Savalle contends:

    The complaint put the defendant Savalle’s liability to
    the co-defendant Winakor into issue, in order to assert
    that [Main Street] was not obligated to cover that
    liability. But inasmuch as liability and coverage are
    the central issues in the case, any evidence that would
    lead to a conclusion that [Winakor] has no claim would
    be highly relevant.

Doc. #55 at 2. Tellingly, Savalle fails to provide any citation

to the Amended Complaint in support of that statement. The Court

has carefully reviewed the allegations of the Amended Complaint,

and has found no allegations putting “defendant Savalle’s

liability to the co-defendant Winakor into issue[.]” Id. at 1;

see also Doc. #19, Amended Complaint.

    Throughout the Amended Complaint, Main Street asserts that

it “has no duty to defend or indemnify Savalle with respect to

the claims asserted by and damages awarded to Winakor in the”


                                6
state court action. Doc. #19, Amended Complaint at 4, 6. The

liability of Savalle to Winakor in the underlying state court

action is not relevant to Main Street’s declaratory judgment

action.2

     To the extent Main Street asserts that it does not have a

duty to defend Savalle, the allegations of the complaint in the

state court action are what trigger coverage. See, e.g., Ryan v.

Nat’l Union Fire Ins. Co. of Pittsburgh PA, 692 F.3d 162, 167

(2d Cir. 2012) (“Under Connecticut law, it is well established

that a liability insurer has a duty to defend its insured if the

pleadings allege a covered occurrence, even though facts outside

the four corners of those pleadings indicate that the claim may

be meritless or not covered.” (citation and quotation marks

omitted)); Hartford Cas. Ins. Co. v. Litchfield Mut. Fire Ins.

Co., 876 A.2d 1139, 1144 (Conn. 2005) (“In construing the duty

to defend as expressed in an insurance policy, the obligation of

the insurer to defend does not depend on whether the injured

party will successfully maintain a cause of action against the

insured but on whether he has, in his complaint, stated facts




2 Attorney Lee appears to take an unduly expansive view of the
term “relevance”, as demonstrated by his assertion during
Winakor’s deposition: “The claim of relevance is that this is
discovery. I get to find stuff out.” Doc. #51-2, Winakor Tr. at
71:20-21.


                                7
which bring the injury within the coverage.” (citation and

quotation marks omitted)).

    The duty to indemnify, however, is a “separable issue”

which “depends upon the facts established at trial and the

theory under which judgment is actually entered in the case.”

Allstate Ins. Co. v. Tarantino, No. 3:15CV62(SRU), 2016 WL

3546197, at *3–4 (D. Conn. June 23, 2016); see also State Farm

Mut. Auto. Ins. Co. v. Simonelli, No. 3:12CV1431(JCH), 2014 WL

3738091, at *8 (D. Conn. July 28, 2014) (“[T]he duty to

indemnify ... depends on the factual basis upon which judgment

... is rendered[.]”); Cambridge Mut. Fire Ins. Co. v. Ketchum,

No. 3:11CV00743(VLB), 2012 WL 3544885, at *7 (D. Conn. Aug. 16,

2012) (“The duty to indemnify in the instant case depends on the

theory upon which judgment may be rendered against [the insured]

in the underlying state court action[.]”). “[A]n insurer’s duty

to defend is considerably broader than the duty to indemnify.

Consequently, if a court determines that the insurer has no duty

to defend the defendant in the underlying action this

necessarily means that the insurer also has no duty to indemnify

the defendant in that action.” Allstate Ins. Co. v. Jussaume, 35

F. Supp. 3d 231, 235 (D. Conn. 2014) (internal citation and

quotation marks omitted)). Accordingly, Savalle’s assertion that

“any evidence that would lead to a conclusion that co-defendant

has no claim would be highly relevant[,]” Doc. #55 at 2, is


                                8
misplaced given the law applicable to the claims asserted in

this matter.

    Savalle next contends:

    [Main Street] construed the scope [of discovery]
    broadly. In its interrogatories to [Savalle], it sought
    not only information concerning [Savalle’s] notification
    to [Main Street], it also requested the names and
    addresses of all subcontractors and laborers who worked
    on the Winakor job, every individual known to the
    defendant or his attorneys who had any knowledge of the
    facts and circumstances of the underlying action, any
    statements made by any of the foregoing, and what
    amounted to the entire nonprivileged contents of his
    trial counsel’s file in the underlying action. All of
    this [Savalle] provided without objection.

Doc. #55 at 2. Savalle’s argument on this point is confused. The

Court does not see Main Street’s written discovery requests to

Savalle as having any bearing on the scope of Attorney Lee’s

cross-examination of Winakor. Indeed, even if Savalle did not

object to written discovery requests on the grounds of

relevance, that failure would not waive Winakor’s right to do so

at his deposition.

    After a careful review of the entire deposition transcript,

the Court finds that certain lines of Attorney Lee’s cross-

examination did not seek relevant information, particularly

those lines of questioning which attempted to impugn the state

court judgment. See, e.g., Doc. #51-2, Winakor Tr. at 66:2-67:4,

70:14-21. Winakor’s testimony on direct examination did not open

the door to questioning about the liability of defendant



                                9
Savalle, which has now been established by the state superior

court. See Doc. #51-1. Accordingly, the Court GRANTS Winakor’s

Motion for Protective Order seeking to limit the scope of

Attorney Lee’s deposition questions to those relating to notice,

the allegations contained in the state court complaint, and the

theory under which judgment was entered against Savalle in the

state court action. It is not appropriate for Attorney Lee to

use Winakor’s deposition in this matter as an attempt to re-

litigate, or otherwise impugn the judgment entered in, the

underlying state court case.

     Savalle may re-notice Winakor’s deposition for a date and

time convenient for counsel and the witness. The Court reminds

the parties, however, that discovery in this matter is scheduled

to close on October 15, 2019, see Doc. #53, and absent

extraordinary circumstances and a showing of good cause, the

Court is not inclined to extend that deadline.3

     B.   Motion to Terminate Deposition

     The Court next considers Winakor’s request that the Court

enter an order terminating his deposition pursuant to Rule

30(d).


3 If by October 3, 2019, counsel are unable to agree on a
mutually convenient date and time on which to schedule Winakor’s
continued deposition, a notice should be filed on the docket on
or before the close of business on October 4, 2019, stating that
fact. In the event counsel are unable to so agree, the Court
will unilaterally set a date for Winakor’s continued deposition.


                               10
         1.   Applicable Law

    “Rule 30(d)(3)(A) permits the court to terminate a

deposition where a party conducts the deposition in a manner

that unreasonably annoys, embarrasses, or oppresses the deponent

or party.” Scott-Iverson v. Indep. Health Ass’n, Inc., No.

13CV451A(LGF), 2016 WL 787961, at *2 (W.D.N.Y. Mar. 1, 2016).

“Although the issuance of an order terminating a deposition is

within the discretion of the court, the power to limit or halt

depositions is sparingly used.” MacPherson v. Hiscock & Barclay,

No. 93CV1501(RSP)(GJD), 1995 WL 766401, at *3 (N.D.N.Y. Dec. 28,

1995). “To obtain a protective order under Rule 30(d), the

moving party has the burden of proving that the examination was

being conducted in bad faith or in such a manner as to

unreasonably annoy, embarrass, or oppress the deponent or a

party.” Mirlis v. Greer, 249 F. Supp. 3d 611, 615 n.9 (D. Conn.

2017) (citation and quotation marks omitted).

         2.   Analysis

    The Court has reviewed the entirety of Winakor’s deposition

transcript. Although Attorney Lee may have been somewhat

aggressive in his questioning, nothing in the record before the

Court suggests that Attorney Lee conducted the deposition in bad

faith or in a harassing manner. Nor is the Court able to

conclude on the current record that Attorney Lee conducted the

deposition in such a manner as to unreasonably annoy, embarrass,



                               11
or oppress Winakor. Rather, it appears that Attorney Lee

proceeded down his chosen path due to a misunderstanding of the

claims asserted in the Amended Complaint and the information

that is relevant to those claims. The Court will provide

Attorney Lee with an opportunity to conclude Winakor’s

deposition, within the parameters of the protective order

entered above.

    Further, as noted by Savalle, see Doc. #55 at 2-3, it is

generally improper to instruct a deponent not to answer a

question on the grounds of relevance. See Mirlis, 249 F. Supp.

3d at 614 (“It is improper to instruct a witness not to answer a

question on the basis of relevancy. If there is an objection to

the question on such grounds, the court reporter should note the

objection but the examination should proceed.” (internal

citation and quotation marks omitted)); see also Fed. R. Civ. P.

30(c)(2). Rather, “[a]n objection at the time of the examination

... must be noted on the record, but the examination still

proceeds; the testimony is taken subject to any objection.” Fed.

R. Civ. P. 30(c)(2). “If examining counsel engages in irrelevant

and objectionable questioning, the appropriate course for

opposing counsel is to enter an objection. The witness may then

answer the question. If the answer is offered at trial, opposing

counsel may then renew the objection and obtain a ruling from

the court.” Mirlis, 249 F. Supp. 3d at 614 (citation and


                               12
quotation marks omitted); see also Fed. R. Civ. P. 30(c)(2)

(Counsel “may instruct a deponent not to answer only when

necessary to preserve a privilege, to enforce a limitation

ordered by the court, or to present a motion under Rule

30(d)(3).”).

    Accordingly, at Winakor’s continued deposition, counsel may

instruct his client to not answer a question to ensure

compliance with the protective order entered above. However,

counsel should refrain from instructing his client to not answer

a question on the grounds of relevance generally.

  III. Conclusion

    Thus, for the reasons stated, the Court GRANTS, in part,

and DENIES, in part, Winakor’s Motion for a Protective Order

[Doc. #51]. The motion is GRANTED as to Winakor’s request for a

protective order, and DENIED as to Winakor’s request for an

order terminating his deposition.

    SO ORDERED at New Haven, Connecticut this 30th day of

September, 2019.

                                        /s/
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                               13
